DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-13) and specie liver tissue in the reply filed on 06/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration the species requirement has been withdrawn as the prior art suggests that the different tissue types are alternatives in the art of bioprinting.
The Restriction Requirement is made Final.
Claims 1-17 are currently pending.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.
Claims 1-13 have been examined on their merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lutolf et al (WO 2016/091336).
Regarding claim 1, Lutolf teach a method of building a structure containing living cells by first applying to a substrate a first material and then applying a second material to the substrate, wherein the first and second material are different using droplet printing to form at least two different subregions ( Figure 1d), wherein at least one subregion and at least one material contain live cells (page 7 lines 10-19, page 8 lines 10-13, page 10 line 22- page 11 line 33, page 21 lines 12-17, Figures 1a-1d) (optional limitations are not required). 
Regarding claims 3-4, Lutolf teach wherein the second material is printed into the first material as droplets, such that the droplets of the second material are embedded in the layer formed by the first material (displaced at least in part and merged) (page 28 line 20- page 29 line 24, Figure 14).
Regarding claim 5, Lutolf teach wherein the droplets are printed in a predetermined pattern during the droplet printing (page 1 lines 18-23, Figure 1a-1d).
Regarding claim 8, Lutolf teach wherein the first material is mixed with a chemical or biological or physical crosslinker (page 15 lines 6-30) (optional limitations are not required).
Regarding claim 9, Lutolf teach wherein the tissue structure having a first region which corresponds to a supply structure and a second region which forms functional tissue (page 21 lines 18-32, Figures 1a-1d, 14-17).
Regarding claims 10 and 12, Lutolf teach wherein they form an artificial tissue that resembles brain tissue (neural), skin tissue, pulmonary tissue, cardiac tissue, liver tissue, kidney tissue, cartilage tissue and bone tissue (includes organ tissue)(page 23 lines 16-26).
Regarding claim 11, Lutolf teach wherein they culture their constructs for a week upon printing (page 29 line 31-page 30 line 6) and this inherently requires placing the construct in an incubator for culture.
Regarding claim 13, Lutolf teach wherein the first composition comprises living cells (page 20 lines 18-26) and wherein the living cells include endothelial cells to create a vasculature (vessel forming cells)(page 20 lines 27-31).
Therefore the teaching of Lutolf et al anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf et al (WO 2016/091336)  in view of Murphy et al (US 2013/0190210).
Regarding claim 2, Lutolf teach the claimed method as described above, and includes methods of droplet printing, but do not specifically describe wherein the droplets of the first material are deposited at predetermined positions in relation to one another with spaces between and wherein the second material is applied as as to fill up the spaces formed by the droplets of the first material.
Murphy are drawn to methods of forming engineered tissue for in vitro research uses and arrays and specifically describe wherein bioprinting is used through spatially defined deposition of bio-ink comprised of cells to form geometries wherein a first material is deposited on a substrate with spaces between depositions and then surrounded by a second deposited material in order to form specific composite tissue types (page 8 para 81, Figures 18A-F).
One of ordinary skill in the art would have been motivated to use the spatially defined deposition of bio-ink technique of Murphy to form composite tissue types in the method of Lutolf because Murphy suggest that these bioprinting techniques overcome previous challenges of creating native tissue-like structures. One of ordinary skill in the art would have had a reasonable expectation of success because both Lutolf and Murphy are using droplet printing to create artificial tissues and organs for in vitro use.
Regarding claims 6-7, Lutolf teach wherein the first material is a biopolymer such as a polypeptide or a polysaccharide, such as alginate (page 10 lines 22-24) and wherein the second material is a hydrophilic polymer (page 11 lines 1-4). Lutolf teach wherein their first material comprises living cells (page 15 lines 1-5, page 20 lines 18-26) and wherein their materials comprises hydrogel (page 15 lines 6-30).  
Lutolf do not specifically describe wherein the first material is a material based on gelatin, PEG, PEG derivative or a poloxamer or wherein the second material is a hydrogel.
Murphy teach wherein suitable confinement materials that are bioprintable include alginate, gelatin, poloxamer, peptide hydrogel and PEG derivatives (page 19 para 166).
One of ordinary skill in the art would have been motivated to use gelatin, a PEG derivative or a poloxamer as the first material and a hydrogel as the second material because Murphy suggest that these are suitable and desirable materials for using in a bioprinting method to form engineered tissue. One of ordinary skill in the art would have had a reasonable expectation of success because gelatin is a polypeptide which Lutolf indicate is a suitable first material and a peptide hydrogel is a hydrophilic polymer which Lutolf indicate is a suitable second material.
Therefore the combined teachings of Lutolf et al and Murphy et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632